Citation Nr: 1421025	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-24 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  

3.  Entitlement to nonservice-connected death pension.  

4.  Entitlement to accrued benefits.  

5.  Entitlement to Dependent's Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to July 1982.  He died in August 2010; at the time of his death, the appellant was his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Regional Office (RO) in Portland, Oregon that denied entitlement to service connection for the cause of the Veteran's death, denied entitlement to DIC under 38 U.S.C.A. § 1318; and, denied entitlement to DEA.  

In a November 2011 Supplemental Statement of the Case, the RO clarified that it properly denied entitlement to nonservice-connected death pension and accrued benefits.  See Veteran's electronic record.  

In March 2012, the appellant testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the Portland, Oregon, RO.  A transcript of the hearing is of record.  The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DEA are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's death certificate reveals that he died in August 2010 due to hepatorenal syndrome, due to or as a consequence of end stage liver disease; due to or a consequence of alcohol abuse.  

2.  At the time of the Veteran's death, service connection was in effect for degenerative disease (DDD) of the thoracolumbar spine, rated as 60 percent disabling; sciatica of the right and left lower extremities rated as 10 percent for each extremity; and residuals of a right fifth finger fracture rated as non-compensable.  The combined disability rating was 70 percent.  

3.  The Veteran was not continuously rated totally disabled due to his service-connected disabilities, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error (CUE) in a prior decision which has not been established.  

4.  The Veteran did not have wartime service.  

5.  At the time of the Veteran's death, he did not have a claim pending nor were there due but unpaid benefits of any kind.  


CONCLUSIONS OF LAW

1.  The criteria are not met for DIC pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 20.1106 (2013).

2.  The criteria are not met for entitlement to nonservice-connected death pension benefits.  38 U.S.C.A. §§ 1503, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.152, 3.159 (2013).

3.  The criteria for accrued benefits have not been met.  38 U.S.C.A. §5121 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.152, 3.1000 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These claims are denied because of a lack of legal entitlement under the law.  As such, no additional notice or assistance would benefit the appellant and defect with regard to VA's duties to notify and assist the appellant with respect to her claims under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 is harmless error.  

I.  DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22(a) (2013).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. § 3.22(c).  

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b)(3).  

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  38 C.F.R. § 3.22(b)(1) and (2).  

The Federal Circuit has ruled that § 1318 DIC claims are not subject to a "hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (2008).  See also Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  In essence, under Rodriguez and Tarver, the amended regulation 38 C.F.R. § 3.22 does not have an impermissible retroactive effect, and it may be applied to bar DIC claims filed by survivors under the "hypothetical entitlement" theory, no matter when the § 1318 claim was filed.  As such, there is no longer "hypothetical entitlement" to DIC benefits under any circumstance. 

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See again Rodriguez v. Peake, 511 F.3d 1147 (2008).

As discussed above, the Veteran died in August 2010 and his combined disability rating was 70 percent at the time of his death.  A TDIU was not assigned.  In other words, the Veteran was not continuously rated as totally disabling (100 percent) for the 10 years immediately preceding his death in August 2010.  He also did not have total disability (100 percent) for at least five years from the date of his separation from service in July 1982.  Furthermore, there is no indication or allegation that he was a former POW.  38 U.S.C.A. § 1318(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.22(a) (2013).  Therefore, the criteria for entitlement to 38 U.S.C.A. § 1318 benefits are not met on this basis. 

Similarly, in as much as the appellant has asserted a claim based on "hypothetical entitlement," the Board concludes any theory of hypothetical entitlement is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22 , as well the Federal Circuit's holdings in Rodriguez and Tarver.  Thus, even if service connection for the cause of the Veteran's death were subsequently established, hypothetical entitlement on this basis is barred.  

It follows that, because any proffered theory of hypothetical entitlement for § 1318 benefits is barred as a matter of law, the appellant can only establish entitlement to § 1318 benefits if she shows that the Veteran was "entitled to receive" total disability compensation by way of one of the eight possible exceptions listed under 38 C.F.R. § 3.22(b)(1)-(3).  

However, there is no allegation by the appellant or any evidence of record showing that the criteria for any one of the eight exceptions listed under 38 C.F.R. § 3.22(b) has been met.  In this regard, there has been no allegation or evidence of CUE in any prior RO or Board decision, nor has the appellant or her representative identified any other basis for granting the § 1318 claim.  38 C.F.R. § 3.22(b)(1).  In addition, neither the appellant nor her representative has ever raised the issue of CUE in a prior decision.  Finally, the appellant has not submitted additional service department records that would provide a basis for reopening a previous claim and awarding a total service-connected disability retroactively.  38 C.F.R. § 3.22(b)(2).  

Moreover, the criteria are not met with regard to any of the remaining six exceptions listed under 38 C.F.R. § 3.22(b)(3)(i)(vi).  Specifically, there is no indication that VA was paying the compensation to the Veteran's dependents; or, that VA was not withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran.  There is no indication that the Veteran had not waived retired or retirement pay in order to receive compensation; VA was not withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was not withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; and VA was not withholding payments under 38 U.S.C. § 5308 but determined that benefits were payable under 38 U.S.C. § 5309.  See 38 C.F.R. § 3.22(b)(3).  

In short, there is no legal basis for granting the appellant's claim pursuant to 38 U.S.C.A. § 1318, even if service connection for the cause of the Veteran's death is subsequently established.  Accordingly, the appellant's claim under the provisions of 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 

II.  Death Pension

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a) (West 2002).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets the specific income and net worth requirements.  38 U.S.C.A. §§ 1521(j); 1541 (West Supp. 2013); 38 C.F.R. § 3.3(b)(4) (2013).

As noted above, the Veteran served on active duty from November 1977 to July 1982.  No part of the Veteran's service was during a period of war as defined at 38 U.S.C.A. § 101 (West 2002).  

Thus, regardless of the Veteran's specific income and net worth, the claim must be denied as a matter of law because of a lack of wartime service.  Nonservice-connected death pension benefits are denied.  See Sabonis.  

III.  Accrued Benefits

A claim for death pension, compensation, or DIC compensation by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. §§ 3.152(b), 3.1000(c) (2013).  The application for accrued benefits must be filed within one year after the date of death.  See 38 U.S.C.A. § 1521(c) (West 2002); 38 C.F.R. §§ 3.1000(c) (2013).

Accrued benefits are defined as periodic monetary benefits under laws administered by VA to which an individual was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death.  See 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000(a) (2013).  Such benefits may be paid upon the death of a veteran to his or her spouse.  See 38 U.S.C.A. § 1521(a)(2)(A) (West 2002 and Supp. 2013); 38 C.F.R. § 3.1000(a)(1)(i) (2013).

In a March 2007 rating decision, the RO confirmed and continued a previously assigned 60 percent disability rating for the service-connected DDD of the lumbar spine; denied service connection for peripheral neuropathy of the bilateral hands and carpal tunnel syndrome; denied service connection for peripheral neuropathy of the legs and feet, with sciatica; and, denied entitlement to a TDIU.  The Veteran was notified of this decision in March 2007 and he did not appeal the determination.  

In an August 2008 rating decision, the RO confirmed and continued the previous denial of service connection for carpal tunnel syndrome of the bilateral wrists and assigned separate 10 percent evaluations for each lower extremity effective from November 16, 2006 for sciatica of the bilateral lower extremities.  The Veteran was notified of this decision in August 2008 and he did not appeal the determination.  The Veteran did not file an additional claim or claims prior to his death in August 2010.  As such, at the time of the Veteran's death, he did not have a claim pending for any potential benefit which might be awarded by VA nor were there due but unpaid VA benefits. 

For the reasons stated above, the criteria for accrued benefits have not been met.  


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to accrued benefits is denied.


REMAND

As noted above, the Veteran's death certificate reveals that he died in August 2010 due to hepatorenal syndrome, due to or as a consequence of end stage liver disease; due to or a consequence of alcohol abuse.  

The appellant maintains that the Veteran's alcohol abuse resulted from self-medication with alcohol for his pain due to his service-connected DDD of the thoracolumbar spine.  Similarly, the Veteran also asserted such for years prior to his death.  

The appellant asserts that service connection for the cause of the Veteran's death is warranted because the Veteran's primary cause of death (liver disease) resulted from alcoholism, due to, or as a consequence of back pain.  

A review of the record reflects that prior to his death, the Veteran abused alcohol.  See VA treatment records from January 1995, and August 2004 to the date of death in August 2010.  Additionally, a family history of alcohol abuse was noted in various VA psychiatric assessments between 2007 and the Veteran's death in August 2010.  See, e.g., Substance Abuse Treatment Program (SATP) biopsychosocial history and assessment from April 2010.  This assessment contains the Veteran's self-reported history that alcohol use was a problem in service because he was "late for work after getting wasted the night before, or hangovers that dimmed my performance."  

Also, the April 2010 SATP history and assessment reveals that the Veteran had been drinking since at least 10 years old, although it does not indicate at whether the Veteran abused alcohol prior to military service.  

Thus, the record is not clear as to whether the Veteran abused alcohol prior to service and/or whether the Veteran's alcohol abuse can be attributed to, at least in part, the Veteran's service-connected back disability.  In order to fairly decide the claim, a medical opinion should be obtained by a psychiatrist to determine the likely etiology of the Veteran's alcohol abuse.  

The Veteran's DEA claim is deferred pending the outcome of the cause of death claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a physician such as a psychiatrist, or other mental health provider with the expertise to determine if it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's service-connected thoracolumbar spine disorder led to the Veteran's alcoholism, or aggravated his alcoholism.  Even if the Veteran was predisposed to alcoholism based on a significant family history of such, is it at least as likely as not that the Veteran began abusing alcohol during service as a result of his service-connected back pain?  The claims folder should be made available to and reviewed by the examiner.  

The rationale for all opinions expressed should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, conduct any additional development deemed necessary and readjudicate the appellant's claim.  If any benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be issued to the appellant and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


